_______________________________________

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT
             _______________________________________

                           No. 98-60769

UNITED STATES OF AMERICA                      Plaintiff-Appellee,

                              versus

BROADUS VANLANDINGHAM STEWART, JR.
a/k/a Sealed Defendant 2                     Defendant-Appellant.
             _______________________________________

                           No. 98-60787

UNITED STATES OF AMERICA                      Plaintiff-Appellee,

                              versus

JOSEPH D. MCCANDLESS,
a/k/a Sealed Defendant 8                     Defendant-Appellant.
        _________________________________________________

                           No. 98-60796

UNITED STATES OF AMERICA                      Plaintiff-Appellee,

                              versus

CHRISTOPHER CRAWFORD                         Defendant-Appellant.
        _________________________________________________

                           No. 99-60028

UNITED STATES OF AMERICA                      Plaintiff-Appellee,

                              versus

GEORGE W. BRADFORD                           Defendant-Appellant.
        _________________________________________________

                           No. 99-60221

UNITED STATES OF AMERICA                      Plaintiff-Appellee,

                              versus

BROADUS VANLANDINGHAM STEWART, SR.

                                1
a/k/a Sealed Defendant 1                     Defendant-Appellant.
        _________________________________________________

                Appeals from the United States District Court
                   for the Southern District of Mississippi

              _________________________________________________
                                March 3, 2000

Before JONES, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:

     In        this   consolidated   case,   Defendants-Appellants   Broadus

Vanlandingham Stewart, Jr., Broadus Vandlandingham Stewart, Sr.,

Joseph D. McCandless, Christopher Crawford, and George W. Bradford

(“Appellants”) challenge their convictions under 18 U.S.C. § 1955

for operating an illegal gambling business (in particular, an

unlicensed sports betting, or bookmaking, operation) in violation

of Mississippi Code § 97-33-1.1          Following indictment, Appellants

entered conditional guilty pleas, preserving the right to appeal

the legal question whether the indictment properly charged a

violation of § 1955.        We review the sufficiency of an indictment de

novo.2

     Section 1955 defines an “illegal gambling business” as a

gambling business which “is a violation of the law of a State or


         1
       Appellant Broadus V. Stewart, Jr. previously appealed the
district court’s denial of his motion for a writ of error coram
nobis seeking reversal of the same conviction. A different panel
of this court rejected the arguments that Stewart and the other
Appellants re-assert in this appeal and affirmed the district
court’s denial of the writ in an unpublished opinion.     United
States v. Stewart, No. 98-60785 (5th Cir. Nov. 24, 1999) (per
curiam).
     2
             United States v. Dabrera-Teran, 168 F.3d 141, 143 (5th Cir.
1999).

                                        2
political subdivision in which it is conducted.”                             Appellants

contend    the    state   statute      to   which      they   pleaded       guilty   was

regulatory rather than criminal in nature and, as such, cannot

support an indictment under § 1955.

     Although      we    are   not    entirely   convinced       §    1955    has    been

consistently interpreted to contain the unwritten qualifier of

“violation of [a criminal] law of the State,”3 as Appellants

suggest, we assume arguendo that it does, and proceed to assess

whether    the    Mississippi        statute    in    question       is   sufficiently

criminal in nature to support a federal charge under § 1955.

     Appellants contend that they did not violate a criminal law

because sports bookmaking is legal in Mississippi.                        Prior to the

enactment of the Mississippi Gaming Control Act in 1990, all gaming

was criminally prohibited in Mississippi. After 1990, gambling was

made generally legal, subject to state licensing and regulation;

therefore, Appellants contend, their bookmaking activities violated

regulatory, but not criminal, state laws.

     Section § 75-76-55(1)(a) of the Gaming Control Act specifies

that bookmaking is legal only if a license is obtained: “It is

unlawful    for    any    person...without           having   first       procured   and

     3
       See, e.g., United States v. Gordon, 464 F.2d 357, 358 (9th
Cir. 1972) (finding § 1955 “the law of a state” language ambiguous
regarding whether violation of state criminal law or any law, civil
or criminal, was required and resolving ambiguity in favor of
criminal defendant). Compare United States v. Rowe, 599 F.2d 1319,
1320 (4th Cir. 1979) (holding that penalty for refusing a
breathalyzer test is civil under Virginia law and thus cannot be
enforced under the Assimilative Crimes Act) with United States v.
Manning, 700 F. Supp. 1001, 1003 (W.D. Wis. 1988) (holding drunk
driving is assimilated even though statute explicitly provides that
first offense is civil).

                                            3
thereafter maintaining in effect a state gaming license...[t]o

deal, operate, carry on, conduct, maintain or expose for play in

the state of Mississippi any gambling device, slot machine, race

book, or sports pool.”   It is undisputed that Appellants in this

case did not have a license for their bookmaking operation.

     Appellants were indicted for violation of § 97-33-1, which

provides generally that “upon conviction” for various forms of

betting, gaming, or wagering, a person “shall be fined in a sum not

more than Five Hundred Dollars ($500.00); and unless such fine and

costs be immediately paid, shall be imprisoned for any period not

more than ninety (90) days.”   Following the general prohibition,

the section provides exceptions for gambling (1) on a vessel on the

Mississippi River or Gulf Coast if approved by registered voters in

the county where the port is located or (2) “[t]hat is legal under

the laws of the State of Mississippi.”       Licensed bookmaking, as

noted above, is legal.

     Appellants’ contention that § 97-33-1 is a regulatory or

remedial, rather than criminal or penal, statute is untenable on

the face of the statute itself.       First, the provision appears in

the Mississippi criminal code.4   Second, it discusses conviction,

fines, imprisonment, and prohibitions, which terms by their plain




     4
       Cf. Kansas v. Hendricks, 521 U.S. 346, 361 (1997) (holding
that question of whether code is civil or criminal is one of
statutory interpretation and noting that Kansas’s objective to
create a civil proceeding is evidenced by its placement of the
Sexually Violent Predator Act within the Kansas probate code,
instead of the criminal code).

                                  4
meaning          suggest   criminal    proceedings.5      Third,   the   provision

establishes a general prohibition against gambling but carves out

exceptions for some gambling activities specifically permitted by

law.            The   regulatory,     as   opposed   to   criminal,   aspects   of

Mississippi gambling laws relate to only those exceptions that

constitute specifically authorized gambling activities.6

       In further support of their argument that violation of a state

gambling law is not “criminal” and thus cannot trigger § 1995,

Appellants rely on § 97-33-29 of the Mississippi criminal code,

which provides: “All laws made or to be made for the suppression of

gambling or gaming, are remedial and not penal statutes, and shall

be so construed by the courts.”              This particular provision has not

been interpreted in modern case law in this context,7 but the

Mississippi Supreme Court in 1903, in Fuller v. State8 held --

consistent with even earlier opinions9 -- that the provision was

       5
        For example, Black’s Law Dictionary defines “conviction” as
“the result of a criminal trial which ends in a judgment or
sentence that the accused is guilty as charged.”       “Convict” is
defined as “[t]o find a person guilty of a criminal charge”; the
definition notes that the word formerly was used also in the sense
of finding against the defendant in a criminal case. BLACK’S LAW
DICTIONARY 333-34 (6th ed. 1990).
           6
        See Heacock v. United States, 40 F. Supp. 820, 822 (S.D.
Miss. 1999) (holding that unlicensed gambling “was clearly criminal
and illegal”).
           7
       But see Weinstein v. Sea View, Inc., 188 F.2d 116, 117-18
(5th Cir. 1951) (citing “remedial not penal” provision to support
holding that six-year, rather than one-year, statute of limitations
applied to claim by minor children for father’s gambling losses).
       8
               35 So. 214 (Miss. 1903).
       9
       Cain v. State, 21 Miss. 456 (Miss. Err. & App. 1850) (“The
statute on which the indictment is founded is declared to be

                                             5
intended to clarify that criminal laws prohibiting gambling were to

be construed liberally, as an exception to the normal rule of

lenity, requiring strict construction of criminal statutes in favor

of the accused.     In Fuller, the court held that the predecessor to

§ 97-33-1 authorized imprisonment in addition -- not just as an

alternative -- to a fine and stated: “We are fortified in this

position by that provision of our criminal law which says that all

laws in reference to gaming are remedial, and are to be construed

liberally -- not liberally in favor of the culprit, but for the

suppression of vice.”10

     We decline Appellants’ invitation to (1) equate “remedial”

with regulatory and “penal” with criminal and (2) rely on § 97-33-1

to overturn their indictments under § 1955.                    The Mississippi

Supreme Court, in construing “that provision of our criminal law”

(emphasis added) clarified that the word “remedial” called for

gaming laws to be construed liberally against the criminal; it has

never held that the provision removed all prohibitory gambling laws

from the criminal code.

     Appellants further contend that a statement by the Mississippi

Supreme Court from 1903 should not be controlling in this case

because the public policy against gambling has changed since that

time;     rather   than   considering       it   a   “vice,”   Mississippi   now


remedial and not a penal statute. The object of this provision
must have been to get rid of the general rule which requires that
penal statues should be construed strictly.”); Seal v. State, 21
Miss. 286 (Miss. Err. & App. 1850); Johnston v. State, 15 Miss. 58
(Miss. Err. & App. 1846).
     10
          Fuller, 35 So. at 215.

                                        6
generally allows gambling if licensed.            We disagree.      Unlicensed,

unregulated gambling is still against the state’s public policy.11

Moreover, we are Erie-bound to apply the controlling state law,

regardless of its vintage.          We are not at all convinced that, even

after the passage of the Gaming Control Act, § 97-33-1 defeats the

proposition that unlicensed gambling violates Mississippi criminal

law and thus constitutes a valid basis for indictment under § 1995.

     We        also   reject   Appellants’   reliance   on   a   line   of   cases

interpreting a federal statute that allows specified states to

regulate Indian tribes. To narrow the reach of that statute, which

undercut the traditional immunity of Indian reservations from

application of state law, the Supreme Court held that the states in

question may impose criminal but not regulatory authority over

sovereign Indian tribes.12          Like the Sixth and Tenth Circuits, “we

think it inappropriate to apply here the criminal/prohibitory-

civil/regulatory test which was developed in a different context to

address different concerns.”13          We decline to adopt that test to

interpret § 1995's “violation of the law of a state” requirement.

Accordingly, we affirm the district court’s judgment of conviction

and the sentences imposed following Appellants’ guilty pleas for

violation of 18 U.S.C. § 1955.

         11
        See Heacock, 40 F. Supp. at 822 (“All other gambling in
Mississippi not specifically permitted by law is contrary to the
public policy of Mississippi and is criminal.”).
     12
              See Bryan v. Itasca Co., 426 U.S. 373, 388-89 (1976).
    13
       United States v. Dakota, 796 F.2d 186, 1888 (6th Cir. 1986);
see also United States v. Hagen, 951 F.2d 261, 264 (10th Cir.
1991).

                                         7
AFFIRMED




           8